Citation Nr: 1101746	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim seeking service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


Appellant (the Veteran) had active service from October 28, 1953 
to March 9, 1954.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) special claims processing unit in Cleveland, Ohio.  
Original jurisdiction over the claims file is maintained at the 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge sitting at the RO in November 
2010.  A transcript of the hearing is associated with the claims 
file.

The issue of service connection for duodenal ulcer was previously 
denied by prior unappealed rating actions.  To establish 
jurisdiction over the issue of entitlement to service connection 
for duodenal ulcer disease, the Board must first consider whether 
new and material evidence has been received to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must 
proceed in this fashion regardless of the RO's actions during the 
pendency of this appeal.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92.  Accordingly, the issue 
has been characterized as such on the title page of this 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

At the November 2010 hearing, the Veteran reported that, while 
his pertinent VA clinical records were already in the claims 
file, he was scheduled for an appointment with VA in late 
December 2010 to evaluate his claimed duodenal ulcer.  Hearing 
transcript, page 12.  The report of that evaluation is clearly 
pertinent to the claim and must either be obtained, or its 
absence accounted for.  

Although the claim has not been reopened herein, VA, by 
regulation, must provide some limited assistance, to include 
document gathering.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).  See also See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the Veteran to 
attempt to obtain them)

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Make as many requests as are necessary to 
obtain the December 2010 VA treatment records 
identified by the Veteran, and end such 
efforts only if it is determined that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  In such case, certify for the record 
that such records are unavailable.

2.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


